ACCEPTED
                                                                                              12-14-00145-CR
                                                                                  TWELFTH COURT OF APPEALS
                                                                                               TYLER, TEXAS
                                                                                          1/5/2015 3:38:43 PM
                                                                                                 CATHY LUSK
                                                                                                       CLERK



                                   NO.    31264
                                                                             FILED IN
                                                                      12th COURT OF APPEALS
STATE OF TEXAS                            S      IN THE                    TYLER, TEXAS
                                          $                            1/5/2015 3:38:43 PM
vs'                                       $      12th   couRT              CATHY S. LUSK
                                                                               Clerk
                                          $
DOUGLAS EUGENE          MCNEILL $                OF APPEALS




ToTHEHONORABLEJUSTICESoFSAIDCoURT:
                                                               styled and
      Now comes Douglas Eugene McNeill, Appellant in the above

numbered cause, and moves this Court          to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas
                                                      Rules of Appellate Procedure'


and for good cause shows the following:

      l.ThiscaseisonappealfromthethirdJudicialDistrictCourtof
Anderson CountY, Texas.

               The case below was styled the sTATE' OF TEXAS
                                                             vs' Douqlas
      2.
Eusene McNeill, and numbered 31264'
                                                                     Substance' PG
      3.       Appellant was convicted of Possession of a Controlled

1<1gram.

                                                    of       15 months state Jail Division'
       4.      Appellant was assessed a sentence

TDCJ on 4109114.

       5   .   Notice of appeal was given on 5l08l14     '
      6.       The clerk's record was filed on 8l2ll14; the reporter's record was filed

on8l2ll14.

      T.Theappellatebriefispresentlydueon1121061|4.

      8.       Appellant requests an extension of time from the present date, to

12123114.

      g.       One extension to file the brief has been received in this cause.

      10.      Defendant is currently free on bond'

      1   1.   Appellant relies on the following facts as good cause for the requested

extension:

      On Friday, Novemb er 28,2014, the undersigned was advised that a case
                                                                            set


for Jury Trial the following week, would not be reached' Therefore assumed
                                                                           I

would have the entire week           to   complete this   Brief. I    attended    a   Trial

Announcement Docket on Monday, December 1't, aga1n it was
                                                          confirmed that the

                                                                show up for court
Curtis Ealy case would not be reached, in fact Mr. Ealy did not
                                                               court coordinator
that day and NISI was issued. I received a phone call from the
                                                            that Mr' Ealy had
approximately 10 o'clock on Tuesday, Decembet 2nd, advising
                                                       home and changing
shown up, we were now the number one case. After going
                                                             Tuesday afternoon' I
into proper attire, we selected a jury in the Ealy case that
                                                    preparing for Mr' Ealy's trial
then had to spend the bulk of the rest of that week
                                                          Ealy case disrupted
which began Monday, December Sth. The trial of the Curtis
my schedule to the point that   I was unable to complete the brief by the 6th and
                                                                 the court'
therefore I am requesting an extension to the date of receipt by

      WHERBFORE, PREMISES CONSIDERED, Appellant prays that this
                                                                      for
court grant this Motion To Extend Time to File Appellant's Brief, and
                                                                                 such


other and further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        Wm. M. House, Jr., AttorneY at Law
                                        800 North Church
                                        Palestine, Texas 75801
                                        Tel: (903) 723-2077
                                        Fax: (903)723-6323




                                            Wm. M. House, Jr.
                                            State Bar No. 10045000
                                            wmmhousej r@emb arqmail. com
                                            Attorney for Douglas Eugene McNeill



                           CERTIFICATE OF SERVICE

       This is to certif,i that on D                  la   true and correct coPY of the

                                                                   Office,
 above and foregoing document was served on the District Attomey's

 Anderson County, Texas, by personal delivery'




                                         Wm. M. House,'Jr.
STATE OF TEXAS                           $
                                         $
COUNTY OF ANDERSON                       $



                                  AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Wm. M. House, Jr., who after being duly sworn stated:

      "I   am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct'"




                                                 .   House, Jr.
                                       Affiant


      SUBSCRIBED AND SWORN TO

to certifu which witness mY hand and



                                                      plic, State of Texas